FILED
                             NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURVINDER SINGH,                                 No. 08-73382

               Petitioner,                       Agency No. A096-145-170

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Gurvinder Singh, a native and citizen of India, petitions for review for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

time-barred because it was filed one year after the BIA’s final order of removal,

see 8 C.F.R. § 1003.2(c)(2), and Singh did not demonstrate that equitable tolling

was warranted, see Iturribarria, 321 F.3d at 897.

      Singh’s contention that the BIA abused its discretion by failing to consider

his claim against Mr. Heera is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73382